Citation Nr: 0509569	
Decision Date: 03/31/05    Archive Date: 04/07/05

DOCKET NO.  01-01 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to recognition of the late veteran as a former 
prisoner of war for Department of Veterans Affairs (VA) 
purposes. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The service department has certified that the veteran was 
inducted into service with the United States Armed Forces in 
the Far East (hereinafter USAFFE), which included regular 
service with the Philippine Commonwealth Army and recognized 
guerrilla service.  He died in September 1992, and the 
appellant is his surviving spouse. 

This case was previously before the Board of Veterans' 
Appeals (Board) on appeal from adverse action by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  A January 2003 
decision of the Board, in pertinent part, found that the late 
veteran was not entitled to recognition as a former prisoner 
of war (POW) for VA benefits purposes.  The appellant 
perfected an appeal with respect to that issue and another 
issue (service connection for the cause of the veteran's 
death) to the United States Court of Appeals for Veterans 
Claims (Court).  In that litigation, after the filing of a 
brief from the VA General Counsel requesting affirmance of 
the Board's decision, the Court, in an Order dated October 
13, 2004, affirmed the Board's January 2003 decision in part 
and vacated that portion of the Board decision which had 
determined that the late veteran was not entitled to 
recognition as a former POW for VA purposes, and remanded 
that issue to the Board for further proceedings.  A copy of 
the Order of the Court has been placed in the claims file.  


FINDING OF FACT

POW status has not been officially verified by a service 
department, and the weight of the other evidence of record, 
including the veteran's own sworn affidavit, is against a 
conclusion that the late veteran's service included status as 
a POW.  


CONCLUSION OF LAW

The late veteran did not meet the legal criteria for 
recognition as a former POW for VA purposes.  38 U.S.C.A. § 
101(32) (West 2002); 38 C.F.R. § 3.1(y) (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters - VCAA

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  The 
Board is aware that in Pelegrini, cited above, the Court 
stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In a March 2001 letter, the RO advised the appellant of the 
VCAA.  In addition, the appellant was advised, by virtue of a 
detailed December 2000 statement of the case (SOC) and a 
January 2001 supplemental statement of the case (SSOC) issued 
during the pendency of this appeal, of the pertinent law, and 
what the evidence must show in order to substantiate her 
claim.  The Board therefore believes that appropriate notice 
has been given in this case.  The Board notes, in addition, 
that a substantial body of evidence was developed with 
respect to the claim, and that the December 2000 SOC and 
January 2001 SSOC issued by the RO clarified what evidence 
would be required to establish entitlement to POW status.  
Further, the claims file reflects that an April 2002 SSOC 
contained the new duty-to-assist regulation codified at 38 
C.F.R. § 3.159 (2004).  See Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to her claim has been obtained and 
associated with the claims file, and that neither she nor her 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Furthermore, this matter has already been the subject of 
judicial review.  Although the case was remanded for 
additional discussion of the reasons or bases for the Board's 
decision, neither the brief filed by the appellant nor the 
brief filed by the Secretary raised any indication that the 
VCAA notice and assistance provided by the RO and the Board 
was in any way deficient.  The Court also failed to identify 
any flaw in the provision of notice and assistance under the 
VCAA.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the appellant in apprising her as to the evidence 
needed, and in obtaining evidence pertaining to her claim, 
under the VCAA.  The Board therefore finds that no useful 
purpose would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the veteran.  The U.S. Court of Appeals for 
Veterans Claims has held that such remands are to be avoided.  
See Winters v. West, 12 Vet. App. 203 (1999) (en banc), 
vacated on other grounds sub nom. Winters v. Gober, 219 F.3d 
1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
In fact, the Court has stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims."  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

II.  Factual Background
 
A review of the record reveals that the service department 
verified in September 1974 that the veteran served as a 
Private with the 1st Cotabato Co., Philippine Constabulary 
(PC), USAFFE, and as a Private with the Combat Co., 110th 
Inf. Regt., 10th Military District (MD), a recognized 
guerrilla unit.  As verified by the service department, the 
veteran was on "beleaguered" status from December 25, 1941, 
to May 5, 1942; "missing" status from May 6, 1942, to May 
10, 1942; "no casualty" status from May 11, 1942, to 
September 15, 1942; and again on "missing" status from 
September 16, 1942, to March 7, 1945.  His status under the 
Missing Persons Act (MPA) was terminated in March 1945, and 
he had recognized guerrilla service from March 8, 1945, to 
July 16, 1945, and regular duty with the Philippine Army from 
July 17, 1945, to March 30, 1946.  The service department 
indicated that the veteran had not been a POW. 

On an Affidavit for Philippine Army Personnel (Processing 
Affidavit), completed and executed by the veteran in March 
1946, the veteran struck out all the possible answers to 
questions as to his POW (or "PW") status, and he added that 
he had not surrendered under Proclamation Number 1.  He did 
not otherwise report, in this Affidavit, that he had been 
held as a POW.  In listing his Chronological Record of 
Activities (military and/or civilian) during World War II, 
his entry on Line 4 thereof indicated that, from "11 May - 
15 Sept 42" he had been a "Civilian".  He expanded upon 
his explanation as to the Line 4 entry in the"Remarks" 
section immediately following, reporting that, for the period 
from May 11, 1942, to September 15, 1942, he was a civilian 
living with his parents at Balingasag, Misamis, Oriental, on 
a three hectare farm, and subsisted on corn, bananas, and 
vegetables grown solely for their family's consumption.  

Immediately above the veteran's signature on the Processing 
Affidavit, the document bears his certification that the 
information set forth therein "is true to the best of my 
knowledge, information and belief." 

In July 1957, the veteran filed a document with the 
Philippine National Red Cross reporting that he had been held 
as a POW at Camp Casisang, Malaybalay, Bukidnon.  Thereafter, 
an April 1961 letter from the Philippine National Red Cross 
informed the veteran that he had successfully registered for 
"Japanese compensation" as a "living prisoner-of-war, 
World War II."  A July 1961 letter from the Misamis Oriental 
Chapter of the Philippine National Red Cross referred to the 
veteran submitting a copy of his "Special Orders No. 60" 
and affidavits signed by [redacted] and [redacted] 
[redacted] in connection with this claim.  

In an affidavit dated in October 1988, the veteran indicated 
that he had been held as a POW at Camp Casisang, Malaybalay, 
Bukidnon, prior to escaping on September 10, 1942.  A 
[redacted] was one of the witnesses to this affidavit.  
The veteran did not indicate in this affidavit when the 
alleged captivity as a POW began.  On an application for VA 
benefits signed by the veteran in September 1991, the veteran 
listed the dates of his captivity as a POW as being from May 
11, 1942, to September 16, 1942, and again listed the place 
of captivity as Camp Casisang, Malaybalay, Bukidnon.  

Following the veteran's death in September 1992, the record 
reveals a May 1993 letter from the RO addressed to him which 
stated that, while the U.S. Department of the Army had 
certified that the he had no status as a POW, it was 
permitted by law for VA to make an "independent 
determination."  To assist in this determination, the 
following information was requested:  The date and events 
leading up to the veteran's capture or surrender; the dates 
and circumstances of his release or escape; the name of the 
camp or place where he was held captive; and the full names 
of any men who were captured with him.  In response to this 
letter, the appellant responded that the veteran was held as 
a POW beginning on May 10, 1942; that he had surrendered 
under Proclamation No. 1; that he was held at Camp Casisang, 
Malaybalay, Bukidnon; and that a Pfc. [redacted] and 
a Pfc. [redacted] were held with the veteran from 1942 
to 1944.  

In support of the appellant's claim, affidavits were 
submitted in November 2000 from [redacted] and 
[redacted] reporting that their units were ordered 
to surrender to the Japanese army on May 10, 1942, and that 
they thereafter met the veteran while they were being held at 
a POW facility at Camp Casisang, Malaybalay, Bukidnon.  They 
also stated that they were aware a few months after meeting 
the veteran that he had escaped from the camp.  A January 
2001 memorandum prepared by the RO indicates that the service 
department verified that Mr. [redacted] was a POW in 
Malaybalay, Bukidnon, from May 10, 1942, to June 15, 1942, 
and that Mr. [redacted] was a POW from May 10, 1942, to 
September 25, 1942.  

In its Order of October 2004, the Court found fault with the 
way some of the facts set forth above were discussed and/or 
evaluated by the Board in its January 2003 decision.  More 
specifically, the Order noted that the Board had failed to 
make a determination as to the weight or credibility to be 
afforded to the veteran's 1988 affidavit; failed, in 
discussing the affidavits from Messrs. [redacted] and 
[redacted], to comment on the significance of the fact that the 
service department verified that they were interned as POWs 
during times that overlapped the veteran's alleged internment 
as a POW; and failed to address the probative value of the 
letter from the Philippine National Red Cross reflecting 
compensation to the veteran "as a living [POW]."  The Court 
also found fault with the fact that the Board in its January 
2003 decision appeared, contrary to the applicable legal 
criteria and precedent, to conclude that it was bound by the 
service department's certification that the veteran had not 
been held as a POW.  

III.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  If the 
probative weight of the negative evidence exceeds that of the 
positive, the claim shall be denied.  Gilbert, supra.

The term "former prisoner of war" for VA purposes means a 
person who, while serving in the active military, naval, or 
air service, was forcibly detained or interned in line of 
duty by an enemy or foreign government, the agents of either, 
or a hostile force.  38 U.S.C.A. § 101(32); 38 C.F.R. § 
3.1(y).  Regulations also provide that VA shall accept the 
findings of the appropriate service department that a person 
was a POW during a period of war unless a reasonable basis 
exists for questioning it.  38 C.F.R. § 3.1(y)(1).  However, 
VA is not required to follow the service department's 
findings that the veteran was not a POW.  Manibog v. Brown, 8 
Vet. App. 465 (1996) (1996); see also VAOPGCPREC 14-94. 

Under longstanding law, if a veteran is a former prisoner of 
war who was interned or detained for not less than 30 days, 
certain diseases would be service connected if manifest to a 
degree of 10 percent or more at any time after discharge from 
active military service, even though there is no record of 
such disease during service.  Those diseases are:  
avitaminosis; beriberi (including beriberi heart disease); 
chronic dysentery; helminthiasis; malnutrition (including 
optic atrophy associated with malnutrition); pellagra; any 
other nutritional deficiency; irritable bowel syndrome; and 
peptic ulcer disease.  38 U.S.C.A. §§ 1112(b) (West 2002); 38 
C.F.R. §§ 3.307(a)(5), 3.309(c) (2004).  The term "beriberi 
heart disease" includes ischemic heart disease in a former 
prisoner of war who experienced localized edema during 
captivity.  38 C.F.R. § 3.309(c) (Note). 

The Board notes that Public Law No. 108-183, § 201, enacted 
on December 16, 2003, amended 38 U.S.C.A. §§ 1112(b) to 
remove the minimum-30-day POW requirement for certain 
disabilities.  In addition, the Secretary of Veterans Affairs 
has issued an interim final rule amending 38 C.F.R. § 
3.309(c) to add arteriosclerotic heart disease or 
hypertensive vascular disease and stroke to the presumptive 
disability list for former POWs.  See 69 Fed. Reg. 60,083-
60,090 (Oct. 7, 2004).  The amended regulation also 
eliminated the requirement that a POW must have experienced 
localized edema in captivity as a foundation for a claim for 
beriberi or ischemic heart disease.  

Analyzing the veteran's claim in light of the evidence and 
legal criteria set forth above, the Board will specifically 
address each concern raised by the Court in its October 2004 
Order.  First, the Board recognizes that, as noted by the 
Court, the Board is not bound by the service department 
findings in the instant case that the veteran did not have 
status as a POW.  See Manibog, supra.  In addition, there is 
certainly positive evidence that has been submitted on behalf 
of the appellant's claim, to include the affidavits from 
Messrs. [redacted] and [redacted] and the information supplied 
by the Philippine National Red Cross.  However, the Board is 
not constrained from finding that the negative certification 
from the service department is more probative than this 
positive evidence.  Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992)("It is the duty of the [Board] as the factfinder to 
determine credibility of the testimony and other lay 
evidence.") 

As noted in the Order, the record reveals that Messrs. 
[redacted] and [redacted] were held as POWs, and the Board does 
not dispute this fact.  However, the very evidence upon which 
the existence of this fact is based, namely, the verification 
from the service department, is alleged by the appellant to 
be an insufficient basis to conclude that the veteran was not 
a POW.  Moreover, the fact that the service department found 
that Messrs. [redacted] and [redacted] were POWs does not 
compel a conclusion that the veteran was held as a POW, and 
while the Board again emphasizes that the determination by 
the service department in the instant case that the veteran 
was not a POW is not binding on the Board, the appellant has 
failed to articulate a sufficient basis for the Board to 
explain why the service department findings with regard to 
the POW status of Messrs. [redacted] and [redacted] should be 
viewed as correct, but its finding with respect to the 
veteran's alleged POW should be viewed as not correct. 

The Board finds further support for the negative service 
department finding in the instant case from the fact that 
review of the record reveals several inconsistent statements 
submitted by and on behalf of the veteran.  For example, 
while the veteran on an application for VA benefits signed in 
September 1991 listed his dates of captivity as a POW as 
being from May 11, 1942, to September 16, 1942 (with the 
appellant claiming later that the veteran's captivity began 
on May 10, 1942), the veteran indicated earlier on his March 
1946 processing affidavit that during that entire period he 
was living with his parents on a farm.  He also expressly 
denied that had been captured or surrendered as a prisoner of 
war.

Without an explanation in the record as to why the veteran 
would not aver POW status at a time when such a traumatic 
event would have so recently occurred, the Board places great 
probative weight on his sworn March 1946 Processing 
Affidavit.  Moreover, the explanatory statements contained in 
that affidavit have much greater probative value to the Board 
than the later statements, both because of their 
contemporaneous nature and because they were not prepared in 
anticipation of the receipt of monetary benefits.  For the 
same reason, the Board finds the probative value of the 
affidavit submitted by the veteran in October 1988, over 
forty years after the alleged captivity and made in 
contemplation of the potential receipt of benefits, to be 
outweighed by that of his March 1946 Processing Affidavit.  

With respect to the April 1961 letter from the Philippine 
National Red Cross in stating that the veteran was entitled 
to status as a "living POW," this determination is not 
binding upon the Board or VA, and neither the evidentiary 
basis for this decision, nor the standard of proof involved 
in the making of the determination, is of record.  As such, 
the probative value of this positive evidence is simply 
overcome by the contemporaneous, sworn Processing Affidavit, 
considered with the negative service department 
determination, discussed above. 

In summary, as the probative weight of the negative evidence 
exceeds that of the positive, the appellant's claim that the 
veteran be recognized as a former prisoner of war for VA 
purposes must be denied.  Gilbert, 1 Vet. App. at 49.   


ORDER

Entitlement to to recognition of the late veteran as a former 
prisoner of war for Department of Veterans Affairs purposes 
is denied.



____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


